 
 
I 
One Hundred Twelfth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. R. 347 
 
AN ACT 
To correct and simplify the drafting of section 1752 (relating to restricted buildings or grounds) of title 18, United States Code. 
 
 
1.Short titleThis Act may be cited as the Federal Restricted Buildings and Grounds Improvement Act of 2011.
2.Restricted building or groundsSection 1752 of title 18, United States Code, is amended to read as follows:

1752.Restricted building or grounds
(a)Whoever—
(1)knowingly enters or remains in any restricted building or grounds without lawful authority to do so;
(2)knowingly, and with intent to impede or disrupt the orderly conduct of Government business or official functions, engages in disorderly or disruptive conduct in, or within such proximity to, any restricted building or grounds when, or so that, such conduct, in fact, impedes or disrupts the orderly conduct of Government business or official functions;
(3)knowingly, and with the intent to impede or disrupt the orderly conduct of Government business or official functions, obstructs or impedes ingress or egress to or from any restricted building or grounds; or
(4)knowingly engages in any act of physical violence against any person or property in any restricted building or grounds;or attempts or conspires to do so, shall be punished as provided in subsection (b).
(b)The punishment for a violation of subsection (a) is—
(1)a fine under this title or imprisonment for not more than 10 years, or both, if—
(A)the person, during and in relation to the offense, uses or carries a deadly or dangerous weapon or firearm; or
(B)the offense results in significant bodily injury as defined by section 2118(e)(3); and
(2)a fine under this title or imprisonment for not more than one year, or both, in any other case.
(c)In this section—
(1)the term restricted buildings or grounds means any posted, cordoned off, or otherwise restricted area—
(A)of the White House or its grounds, or the Vice President’s official residence or its grounds;
(B)of a building or grounds where the President or other person protected by the Secret Service is or will be temporarily visiting; or
(C)of a building or grounds so restricted in conjunction with an event designated as a special event of national significance; and
(2)the term other person protected by the Secret Service means any person whom the United States Secret Service is authorized to protect under section 3056 of this title or by Presidential memorandum, when such person has not declined such protection.. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
